

Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.



Exhibit 10.35
SECOND ADDENDUM TO SERVICING AGREEMENT


THIS SECOND ADDENDUM (this “Second Addendum”), signed October 1, 2015 (the
“Second Addendum Effective Date”) is to that certain Servicing Agreement dated
March 30, 2012, between Blackhawk Network, Inc. (“Servicer”) and MetaBank, dba
Meta Payment Systems (“Bank”), as amended by the Letter Agreement dated March
30, 2012 (the “Letter Agreement”), Amendment No. 1 to Servicing Agreement, dated
November 5, 2012 (“Amendment No. 1”), and Amendment No. 2 to Servicing
Agreement, dated October 31, 2013 (“Amendment No. 2”), and Amendment No. 3 to
Servicing Agreement dated June 13, 2014 (“Amendment No. 3”), and Addendum No. 1
to the Servicing Agreement dated May 30, 2014 (“Addendum No. 1”) (collectively,
the “Agreement”).


Whereas, the Parties wish to amend the Agreement, and as such this Second
Addendum is being entered into for the purpose of modifying the Agreement in the
manner and to the extent set forth herein, and


Now, therefore, in consideration of the mutual covenants and conditions
hereinafter set forth, the Parties hereto, intending to be legally bound, agree
as follows:


I.     Definitions.


“Activated” means enabled for purchases, via IVR or website activation process,
in accordance with the Card terms and conditions, and capable of being used for
purchases.


“Incentive Card” means a Card distributed for loyalty, award, incentive or
promotional purposes and funded by a business and not available for purchase by
the general public.


“Incentive Card Fee” shall have the meaning set forth in Section II(1) of this
Second Addendum.


II.    Additional terms.


1.
Bank shall retain an amount equal to [**] per each Activated Incentive Card (the
“Incentive Card Fee”). Notwithstanding any terms in the Agreement (including the
Letter Agreement), the Incentive Card Fee shall not be included when calculating
the commission on deposits payable to Servicer.



2.
Section 12.1(b)(ii) of the Agreement, as amended by Amendment No. 2, shall be
deleted in its entirety and replaced with the following:



(ii)
Data Security Insurance. Servicer shall maintain (and regardless shall require
each Program Critical Subcontractor to maintain), throughout the term of this
Agreement, an appropriate data security insurance policy, the limit of which
shall be no less than [**] per occurrence or [**] aggregate, providing coverage
in the event of loss of confidential data by Servicer, including but not limited
to Cardholder Data and Confidential Information. Servicer shall require each
Program Critical Subcontractor to maintain, throughout the term of this
Agreement, an appropriate data security insurance policy, the limit of which
shall be no less than [**] per occurrence or [**] aggregate, providing coverage
in the event of loss of confidential data by the Program Critical
Subcontractor), including but not limited to Cardholder Data and Confidential
Information.”





[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.




--------------------------------------------------------------------------------



Confidential Treatment Requested: Information for which confidential treatment
has been requested is omitted and is noted with asterisks. An unredacted version
of this document has been filed separately with the Securities and Exchange
Commission.



III.    Legal. Except as expressly set forth in this Second Addendum, the
Agreement shall remain in full force and effect, and is hereby ratified by each
Party. Unless otherwise defined in this Second Addendum, the capitalized terms
used herein shall have the same meanings that are ascribed to such terms in the
Agreement.  If there is a conflict between a provision of this Second Addendum
and a provision of the Agreement, the provision of this Second Addendum shall
prevail, and all other terms of the Agreement shall remain fully enforceable.


IN WITNESS WHEREOF, as of the Second Addendum Effective Date, Bank and Servicer
have caused this Second Addendum to be entered into.




Servicer
 
Bank
By:
/s/ Jerry Ulrich
 
By:
/s/ Ian Stromberg
Name:
Jerry Ulrich
 
Name:
Ian Stromberg
Title:
CFO
 
Title:
SVP





                    
[**] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request.


